Respondents purchased at private sale, 1939, from Nez Perce County, Lots 4 and 5, Block 26, Yantis Addition to the City of Lewiston, the county having previously acquired these lots for delinquent taxes levied on Lot 4 in 1928 and on lot 5 in 1929.
Special Improvement District No. 29, encompassing these lots had been established by the city in 1927. Ten year bonds had been issued therefor. The proportionate assessments between 1928 and 1937 against these lots to pay these bonds were unpaid and delinquent at the time of the above sale by the county to respondent. Appellant owns all the unpaid outstanding bonds of this district.
Appellant resists respondent's suit to quiet title to these lots, contending the charter of Lewiston, 1907 S. L. 349, places such sales as the above by the county, of lands in a local or special improvement district, in a different category than under the general statutes, and notice not having been given him as required by Sec. 61-1027 I. C. A.1 the sale was invalid.
Such section, not the charter of Lewiston, provides for notice of tax delinquency and impending issuance of deed to the county, if requested. The stipulation of facts shows no notice was requested. No section of the charter has been called to our attention which requires notice to the bondholder, so if the sale was under the charter no notice is required; if under the general statute none was requested. Furthermore the general statutes, not the charter, sets up the machinery for the sale of property by the counties for delinquent taxes. Hence appellant is not entitled to relief.
Otherwise the case is not distinguishable from Smith v. Cityof Nampa, 57 Idaho 736, 68 P.2d 344.
Judgment affirmed.
Costs to respondent. *Page 672 
Budge, C.J. and Ailshie, J. concur.
1 Secs. 61-1027 I. C. A., provides in part: ". . . . The treasurer shall at the same time send a similar notice by registered mail to each mortgagee or other holder of a recorded lien against such land in every case where such mortgagee or lienholder has previously filed in the office of the treasurer a written request for such notice. . . ."